UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-4600


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

OTIS KELLY,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Sol Blatt, Jr., Senior District
Judge. (9:09-cr-00982-SB-1)


Submitted:    December 12, 2013            Decided:   December 19, 2013


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Robert Haley, Assistant Federal Public Defender, Charleston,
South Carolina, for Appellant.  Michael Rhett DeHart, Assistant
United   States  Attorney,  Charleston,  South   Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Otis          Kelly    pleaded     guilty         to    passing    counterfeit

currency, in violation of 18 U.S.C. § 472 (2012).                             The district

court sentenced Kelly to three years of probation in March 2011.

Kelly subsequently pleaded guilty to violating the terms of his

probation       and       the   district     court      sentenced      Kelly    to   twelve

months and one day of imprisonment, with no period of supervised

release to follow.                Kelly now appeals.               Appellate counsel has

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967),     questioning            whether        the     revocation          sentence    is

reasonable.        Kelly was informed of his right to file a pro se

supplemental brief, but he has not done so.                            Finding no error,

we affirm.

            Counsel questions whether the sentence is reasonable.

Upon   finding        a    probation     violation,           the   district    court    may

revoke probation and resentence the defendant to any sentence

within    the    statutory         maximum    for       the    original    offense.       18

U.S.C. § 3565(a) (2006); United States v. Schaefer, 120 F.3d
505, 507 (4th Cir. 1997).                  “[W]e review probation revocation

sentences,       like       supervised     release        revocation      sentences,      to

determine if they are plainly unreasonable.”                           United States v.

Moulden, 478 F.3d 652, 656 (4th Cir. 2007).                          We first assess the

sentence     for          unreasonableness,          “follow[ing]         generally      the

procedural and substantive considerations that we employ in our

                                              2
review of original sentences.”                   United States v. Crudup, 461
F.3d 433, 438 (4th Cir. 2006).                       Only if we determine that a

sentence is procedurally or substantively unreasonable will we

“decide whether the sentence is plainly unreasonable.”                          Id.

              Although    a    district     court       must   consider      the      policy

statements in Chapter Seven of the sentencing guidelines along

with the statutory requirements of 18 U.S.C. § 3553(a) (2006),

“‘the    court       ultimately    has    broad        discretion     to     revoke      its

previous sentence and impose a term of imprisonment up to the

statutory maximum.’”             Crudup, 461 F.3d at 439 (quoting United

States v. Lewis, 424 F.3d 239, 244 (2d Cir. 2005)) (internal

quotation marks omitted); see also Moulden, 478 F.3d at 656-57.

In addition, “[t]he court must provide a statement of reasons

for     the   sentence     imposed,       as     with    the     typical     sentencing

procedure, but this statement ‘need not be as specific as has

been required’” for original sentences.                        Moulden, 478 F.3d at

657    (quoting      Crudup, 461 F.3d       at    438).      We   have   thoroughly

reviewed the record and conclude that the sentence imposed is

both    procedurally       and    substantively          reasonable;       it    follows,

therefore, that the sentence is not plainly unreasonable.

              We have examined the entire record in accordance with

the requirements of Anders and have found no meritorious issues

for appeal.       Accordingly, we affirm the judgment of the district

court.        This    court    requires     that       counsel    inform        Kelly,    in

                                            3
writing,   of    the   right     to    petition    the   Supreme    Court    of   the

United States for further review.                  If Kelly requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                    Counsel’s motion must

state that a copy thereof was served on Kelly.                    We dispense with

oral   argument     because      the    facts     and    legal    contentions     are

adequately      presented   in    the    materials       before    the   court    and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                          4